DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the rectangular boxes 110, 120, 130, 140, and 150 in Fig. 4 should be provided with descriptive text labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1 (page 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the magnetized body having the shape of a section of a cylindrical tubular sector of revolution about the axis of rotation (claim 4) and the magnetized body has the shape of a section of an angular sector of a cylindrical disc of revolution about the axis of rotation (claim 5) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it was not presented as a single paragraph.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
On page 6, line 9, --system-- should be added after “sensor”.  
On page 9, line 31, --12-- should be added after “cell”.  

On page 10, lines 6-7, “AS1 of the first and AS2 of the second measurement cell” should be replaced with --AS1 and AS2 of the first and second measurement cells 11, 12--.
On page 10, line 22, --11, 12-- should be added after “cell”.  
On page 11, line 11, “first 11 and second 12 measurement cell” should be replaced with -- first and second measurement cells 11, 12--.
On page 13, line 26, “In the method, each measurement cell delivers 130” should be replaced with --In step 130 of the method, each measurement cell delivers--.
On page 14, line 11, “by determining 140” should be replaced with --by determining, in step 140,--.
Appropriate correction is required.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
In claim 1, line 16, “considered cell (10, 11)” should be replaced with --measurement cell (11, 12)--.
In claim 9, line 3, --as the first part,-- should be added after “shaft (14),”.
In claim 9, “therefore with sections of the shaft (14)” should be replaced with –so that there are sections of the shaft (14)--.
Claims 2-8 are objected to due to their dependencies upon objected claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the limitation “preferably” does not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kozomora et al. (US 2019/0271568).

Regarding claim 1, Kozomora et al. discloses a method for determining a relative angular position of a first part (element 104, Fig. 1) with respect to a second part (element 202’, Fig. 3A) about an axis of rotation (element 308, Fig. 3A), the method comprising: equipping the first part with a magnetized body (element 240, Fig. 3A), in the shape of an angular cylindrical sector of revolution about the axis of rotation, having a front envelope surface which is an outer cylindrical surface of revolution, and with diametrical magnetization; equipping the second part with a first measurement cell (element 212’, Fig. 3A) at a first measurement point and with a second measurement cell (element 218’, Fig. 3A) at a second measurement point, each measurement cell delivering at least two electrical signals respectively representative of a primary component (see Fig. 3A) and a secondary component (see Fig. 3A) of the magnetic field created by the magnetized body at the measurement point of the considered cell, respectively along a primary measurement axis (see Fig. 3A) and a secondary measurement axis (see Fig. 3A) which are orthogonal together and orthogonal to the axis of rotation (see Fig. 3A); arranging the first measurement point of the first measurement cell and the second measurement point of the second measurement cell at equal distance from the axis of rotation (see Fig. 3A) and in positions spaced by a non-zero fixed angle strictly less than 90 degree angle about the axis of rotation (see 
Regarding claim 2, Kozomora et al. discloses a method, characterized in that the first and second measurement cells are arranged on the second part such that the primary measurement axes of the first and second measurement cells or the secondary measurement axes of the first and second measurement cells are oriented along the direction of a bisector of the angular deviation between the two measurement points, measured about the axis of rotation in a plane perpendicular to the axis of rotation (see Fig. 3A).
Regarding claim 6, Kozomora et al. discloses a method, characterized in that the magnetized body has the shape of a 360° angular sector about the axis of rotation (see Fig. 3A).

Regarding claim 8, Kozomora et al. discloses a method, characterized in that, at any magnetized point of the magnetized body, the magnetization vector has always the same absolute direction (see Figs. 1 and 3A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kozomora et al. (US 2019/0271568).

Regarding claim 3, even assuming arguendo, without conceding, that Kozomora et al. does not disclose calculating the relative angular position by subtracting, from the calculated raw angle, a fixed angular deviation, the examiner takes official notice of the fact that this feature is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kozomora et al. (US 2019/0271568) in view of Mouaici (US 7,402,997).

Regarding claim 4, although Kozomora et al. does not appear to disclose the magnetized body having the shape of a section of a cylindrical tubular sector of revolution about the axis of rotation, Mouaici shows that this feature is well known in the art. Mouaici discloses a magnetized body (element 6, Fig. 1) having the shape of a section of a cylindrical tubular sector of revolution about the axis of rotation (see Fig. 1). The Applicant is reminded that “absent persuasive evidence that the particular shape of the claimed subject matter is significant, it is a matter of choice which a person of ordinary skill in the art would have found obvious. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose as a matter of obvious design choice for the desired practical application. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kozomora et al. (US 2019/0271568).

Regarding claim 5, although Kozomora et al. does not appear to disclose the magnetized body having the shape of a section of a cylindrical tubular sector of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kozomora et al. (US 2019/0271568) in view of Ausserlechner (US 2015/0022192).

Regarding claim 9, although Kozomora et al. does not appear to disclose the magnetized body being arranged on a shaft, at a distance from the longitudinal ends of the shaft, Ausserlechner shows that this feature is well known in the art. Ausserlechner discloses a magnetic angular sensing system having a magnetized body (element 220, Fig. 5) arranged on a shaft (element 260, Fig. 5), at a distance from the longitudinal ends of the shaft, therefore with sections of the shaft on each side of the magnetized body. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose as a matter of obvious design choice for the desired practical application.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
3/12/2022